Case 1:20-cv-25261-JLK Document 1 Entered on FLSD Docket 12/28/2020 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


    ANDREW CURGINO,


           Plaintiff,
    vs.

    HARTFORD LIFE AND ACCIDENT
    INSURANCE COMPANY,

          Defendant.
    ___________________________________)


                                          COMPLAINT


           The Plaintiff, Andrew Curgino (“CURGINO”), by and through the undersigned

    counsel, hereby sues Hartford Life and Accident Insurance Company (“HARTFORD”)

    and alleges:

                              PRELIMINARY ALLEGATIONS

           1.      “Jurisdiction”- This action is brought under 29 U.S.C. §§ 1132(a), (e), (f)

    and (g) of the Employee Retirement Income Security Act of 1974 (hereinafter “ERISA”)

    as it involves a claim by a Plaintiff for employee benefits under and employee benefit

    plan regulated and governed under ERISA. This action is brought for the purpose of

    recovering benefits under the terms of an employee benefit plan, and to clarify Plaintiff’s

    rights under the employee benefit plan administered and funded by the Defendant.

    Plaintiff seeks relief, including, but not limited to, payment of benefits, pre-judgment and

    post-judgment interest, reinstatement of plan benefits at issue herein, and attorney’s fees

    and costs.
Case 1:20-cv-25261-JLK Document 1 Entered on FLSD Docket 12/28/2020 Page 2 of 9




              2.    CURGINO was at all times relevant a plan participant under the C.V. Starr

    & Co., Inc.. (“Starr”) Long Term Disability Policy, Group No.: GLT402789 (“LTD

    Plan”).

              3.    Defendant, HARTFORD, is a corporation with its principal place of

    business in the State of Connecticut, authorized to transact and is transacting business in,

    and may be found in the Southern District of Florida and in Broward County.

    HARTFORD is the insurer of benefits under the Starr LTD Plan and Life Plan and acted

    in the capacity of a plan administrator. As the decisionmaker and payor of plan benefits,

    HARTFORD administered the claim with a conflict of interest and the bias this created

    affected the claims determination.

              4.    The HARTFORD LTD and Life Plans are an employee welfare benefit

    plan regulated by ERISA, established by Starr. under which CURGINO was a

    participant, and pursuant to which CURGINO is entitled to Long Term Disability

    benefits (“LTD benefits”). Pursuant to the terms and conditions of the LTD Plan,

    CURGINO is entitled to LTD benefits for the duration of the Plaintiff’s disability, for so

    long as CURGINO remains disabled as required under the terms and conditions of the

    LTD plans.

              5.    Venue is proper in this district under 29 USC 1132 (e)(2), in that

    defendant, HARTFORD, is authorized to and is doing business within the Southern

    District of Florida.




                                                 2
Case 1:20-cv-25261-JLK Document 1 Entered on FLSD Docket 12/28/2020 Page 3 of 9




         CLAIM FOR BENEFITS, ENFORCEMENT AND CLARIFICATION OF
          RIGHTS, PREJUDGMENT AND POSTJUDGMENT INTEREST AND
        ATTORNEYS’ FEES AND COST PURSUANT TO 29 U.S.C. § 1132(a)(1)(B)


            6.      CURGINO incorporates by reference all preceding paragraphs as though

    fully set forth herein.

            7.      At all times relevant, CURGINO was a plan participant or former plan

    participant under the terms and conditions of the LTD Plans.

            8.      Prior to disability CURGINO worked as a Assistant Vice President for

    AVP, Architect and Engineers for Starr.

            9.      During the course of CURGINO’s employment, CURGINO became

    entitled to benefits under the terms and conditions of the LTD Plan. Specifically, while

    CURGINO was covered under the LTD Plans, CURGINO suffered a disability, the

    nature of which due to privacy concerns is set forth in detail in the administrative record,

    rendering him disabled as defined under the terms of the LTD Plan.

            10.     Pursuant to the terms of the LTD Plans, CURGINO made a claim to

    HARTFORD for benefits under the LTD Plan with an effective date of disability of

    September 24, 2019.

            11.     Following the applicable elimination period, long term disability benefits

    would have become payable on April 1, 2020.

            12.     The LTD Plan defines disability to mean You are prevented from

    performing one or more of the Essential duties of (1) Your Occupation during the

    Elimination Period; and (2) Your Occupation following the Elimination Period, and as

    result Your Current Monthly Earnings are less than 80% of Your Indexed Pre-Disability

    Earnings.


                                                 3
Case 1:20-cv-25261-JLK Document 1 Entered on FLSD Docket 12/28/2020 Page 4 of 9




           13.     Your Occupation is defined to mean Your Occupation as it is recognized

    in the general workplace. Your Occupation does not mean the specific job You are

    performing for a specific employer or at a specific location.

           14.     Essential Duty means a duty that is substantial, not incidental; (2) is

    fundamental or inherent to the occupation; and (3) cannot be reasonably omitted or

    changed. Your ability to work the number of hours in Your regularly scheduled work

    week is an Essential Duty.

           15.     HARTFORD notified CURGINO on May 29, 2020, that upon review of

    his medical information it was determined that he was not disabled under the terms and

    conditions of the LTD Policy.

           16.     On June 22, 2020, the undersigned submitted a letter of representation to

    HARTFORD requesting a copy of CURGINO’s claim file and notifying HARTFORD

    that the undersigned would be submitting an appeal of the May 29, 2020, denial.

           17.     On June 24, 2020, HARTFORD wrote the undersigned acknowledging

    receipt of the June 22, 2020, correspondence.

           18.     On November 6, 2020, CURGINO properly appealed HARTFORD’s

    denial of his claim for benefits.

           19.     On November 6, 2020, the Appeal letter was faxed to Hartford at which

    time Hartford was notified that a copy of the original appeal letter along with the exhibits

    were being sent via FedEx.

           20.     On November 9, 2020, FedEx delivered the appeal to Hartford.

           21.     On November 11, 2020, HARTFORD acknowledged that the appeal had

    been received on November 9, 2020.

           22.     On November 23, 2020, HARTFORD’s claim department sent to

                                                 4
Case 1:20-cv-25261-JLK Document 1 Entered on FLSD Docket 12/28/2020 Page 5 of 9




    CURGINO’s former counsel a “denial letter” which was an exact copy of the May 29,

    2020, denial letter.

           23.       Due to the fact HARTFORD had not communicated with the undersigned,

    who was CURGINO’s attorney of record, CURGINO, through the undersigned sent a

    letter to HARTFORD on December 7, 2020, requesting clarification and a status as to the

    appeal review.

           24.       On December 10, 2020, HARTFORD provided a vague response to

    CURGINO’s letter of December 7, 2020, and acknowledged that the appeal was being

    reviewed.

           25.       On December 15, 2020, HARTFORD sent communication to CURGINO

    that the appeal was received on November 23, 2020, which as in conflict with

    HARTFORD’s prior correspondence that the appeal was received on November 9, 2020.

           26.       The December 15, 2020, correspondence was sent via mail and was

    received by the undersigned on December 21, 2020.

           27.       CURGINO, through counsel, attempted to contact the appeals manager to

    seek clarification as to the inconsistency in information and was advised that the appeal

    manager was out of the office.

           28.       CURGINO, through counsel, sent HARTFORD a letter on December 23,

    2020, requesting clarification, and left a voicemail with the appeal claim manager from

    HARTFORD who was covering the desk of CURGINO’s appeal claim manager.

           29.       HARTFORD left a voicemail for the undersigned on December 23, 2020,

    stating that the appeal was received on November 23, which is inconsistent with prior

    HARTFORD communications.

           30.       Pursuant to ERISA, HARTFORD has 45 days to render a decision, with

                                               5
Case 1:20-cv-25261-JLK Document 1 Entered on FLSD Docket 12/28/2020 Page 6 of 9




    the ability to request a 45 day extension for good cause, totaling 90 days to render a

    decision.

              31.   The initial 45 day period with which to render a decision ended on

    December 24, 2020.

              32.   CURGINO did not submit any additional information to HARTFORD

    following HARTFORD’s November 11, 2020, confirmation that the appeal was received

    on November 9, 2020. As such, HARTFORD has no basis for the tolling of the appeal

    review.

              33.   HARTFORD did not notify the CURGINO’s counsel that it was

    exercising its 45 day extension to review the claim.

              34.   As of the date of the filing of this Complaint, 49 days have passed since

    the filing of the appeal.

              35.   HARTFORD has breached its fiduciary duty to CURGINO by failing to

    make a determination on his appeal within the statutory time frame imposed by ERISA.

              36.   HARTFORD is in violation of ERISA, 29 C.F.R. §2560.503-1(i)(3), for

    failure to render a decision within the statutorily imposed deadlines.

              37.   HARTFORD’s failure to render a timely response to CURGINO’s appeal

    is a de facto denial of benefits.

              38.   CURGINO contends he has exhausted all administrative remedies in light

    of violation of      ERISA, 29 C.F.R. §2560.503-1(i)(3) for failure to render a timely

    decision.

              39.   HARTFORD breached the LTD Plan and violated ERISA in the following

    respects:

                    a.      Failing to pay LTD benefits to CURGINO at a time when

                                                 6
Case 1:20-cv-25261-JLK Document 1 Entered on FLSD Docket 12/28/2020 Page 7 of 9




           HARTFORD and the LTD Plan knew, or should have known, that Plaintiff was

           entitled to those benefits under the terms of the LTD Plan, as CURGINO was

           disabled and unable to work and therefore entitled to benefits.

                   b.      After CURGINO’s claim was denied in whole or in part,

           HARTFORD failed to adequately describe to CURGINO any additional material

           or information necessary for CURGINO to perfect him claim along with an

           explanation of why such material is or was necessary.

                   c.      HARTFORD failed to properly and adequately investigate the

           merits of CURGINO’s disability claim and failed to provide a full and fair review

           of CURGINO’s claim.

                   d.      HARTFORD has failed to respond to CURGINO’s appeal within

           the statutory imposed deadlines of ERISA, 29 C.F.R. §2560.503-1(i)(3).

           40.     CURGINO believes and alleges that HARTFORD wrongfully denied his

    claim for LTD Benefits under the LTD Plan by other acts or omissions of which

    CURGINO is presently unaware, but which may be discovered in this future litigation

    and which CURGINO will immediately make HARTFORD aware of once said acts or

    omissions are discovered by CURGINO.

           41.     As a proximate result of the aforementioned wrongful conduct of

    HARTFORD under the LTD Plan, CURGINO has damages for loss of disability benefits

    in a total sum to be shown at the time of trial.

           42.     As a further direct and proximate result of this improper determination

    regarding CURGINO’s claims for benefits, CURGINO, in pursuing this action, has been

    required to incur attorney’s costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1),

    CURGINO is entitled to have such fees and costs paid by HARTFORD.

                                                  7
Case 1:20-cv-25261-JLK Document 1 Entered on FLSD Docket 12/28/2020 Page 8 of 9




           43.     The wrongful conduct of HARTFORD has created uncertainty where none

    should exist; therefore, CURGINO is entitled to enforce his rights under the terms of the

    LTD Plan and to clarify his right to future benefits under the LTD Plan.



                                    REQUEST FOR RELIEF

           WHEREFORE, Andrew Curgino prays for relief against the Hartford Life and

    Accident Insurance Company as follows:

           1.      Payment of disability benefits due Plaintiff;

           2.      An order declaring that Plaintiff is entitled to immediate reinstatement to

    the LTD Plan, with all ancillary benefits to which he is entitled by virtue of his disability,

    and that benefits are to continue to be paid under the LTD Plan for so long as Plaintiff

    remains disabled under the terms of the LTD Plan;

           3.      In the alternative to the relief sought in paragraphs 1 and 2, an order

    remanding Plaintiff’s claim to the claims administrator to the extent any new facts or

    submissions are to be considered;

           4.      Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees

    incurred in pursuing this action;

           5.      Payment of prejudgment and post judgment interest as allowed for under

    ERISA; and

           6.      Such other and further relief as this Court deems just and proper.




                                                  8
Case 1:20-cv-25261-JLK Document 1 Entered on FLSD Docket 12/28/2020 Page 9 of 9




    DATED: December 28, 2020.


                                 ATTORNEYS DELL AND SCHAEFER,
                                 CHARTERED
                                 Attorneys for Plaintiff
                                 2404 Hollywood Boulevard
                                 Hollywood, FL 33020
                                 (954) 620-8300

                                 __/s/ Stephen F. Jessup_________
                                 STEPHEN F. JESSUP, ESQUIRE
                                 Florida Bar No.: 0026264
                                 Email: stephen@diattorney.com




                                       9
